UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COLLEEN M. DELANEY,

                  Plaintiff,
                                           No. 19 Civ. 4085   (LAP)
      -against-

THOMAS FORTUNE FAY et al.

                  Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff Colleen M. Delaney, an attorney, brings this

action to enforce an alleged oral agreement entitling her to a

one third contingency fee in what turned out to be a successful

billion-dollar litigation.       (Complaint, dated May 8, 2019

("Compl. ")   [dkt. no. 3].)    Defendants Thomas Fortune Fay, Fay

Law Group, P.A., Steven R. Perles, Perles Law Firm, P.C., Allen

L. Rothenberg, The Rothenberg Law Firm, LLP, and Fay and Perles

FSIA Litigation Partnership--the lawyers and law firms who

allegedly repudiated their fee payment obligations to Delaney--

have moved to dismiss the Complaint for failure to state a claim

under Federal Rule of Civil Procedure 12(b) (6).      (See Notice of

Motion, dated July 12, 2019 [dkt. no. 26] .)     As explained below,

Defendants' motion to dismiss is GRANTED.




                                     1
   I .     Background1

         For nearly twenty years, Defendants Fay, Perles, and

Rothenberg have served a plaintiffs' counsel in Peterson v.

Islamic Republic of Iran, No. 10 Civ. 04518           (S.D.N.Y.), a case

brought against the Iranian government by victims of the 1983

attack on the U.S. Marine Barracks in Lebanon.               ( Comp 1 . '11 14 . )

         Delaney became involved in Peterson when it was still in

gestation.       In 2001, she met Rothenberg, who said he was

investigating a case involving the 1983 terrorist attack and

needed someone, like Delaney, with solid public relations and

research skills.         (Id. '11 21.)   A key challenge for Defendants at

this point in the case was finding potential plaintiffs, as

there was no centralized list of victims from the attack.                      (Id.

'll'll 23-24.)   Indeed, when Rothenberg first met Delaney, he told

her that Defendants did not yet have a single client.                   (Id.

'11 24.)    Given Delaney's experience in internet data mining, she

was uniquely qualified to help Defendants locate possible

plaintiffs and was retained for that purpose.            (Id. '11'1115, 25.)

         By early 2001, Rothenberg had grown so impressed with

Delaney's work that he, Fay, and Perles agreed to bring her on

as a member of the litigation team.            (Id.'1127.)     Defendants

orally promised Delaney that in exchange for her efforts, she



     The following facts are taken from the Complaint and
assumed to be true for purposes of deciding Defendants' motion.
                                          2
would receive one third of the net attorneys' fees payable to

Defendants in Peterson and related cases.           (Id.'1[28.)         The

parties never put this agreement into writing, but Defendants

assured Delaney that they would keep their word.             (Id.'II32.)

       For approximately ten months beginning in March 2001,

Delaney ran an intensive outreach campaign to locate victims and

retain them as clients.        (Id. 'II 29.)   As a result of her

efforts, Defendants eventually signed up 1400 clients under

contingent fee arrangements entitling Defendants to one third of

any recovery.        (Id.'II34.)   In late 2001, Defendants filed the

Peterson actions on behalf of hundreds of plaintiffs, the

majority of whom were located by Delaney.           (Id. 'II'II 15, 36.)

       Delaney stopped working on Peterson around the time it was

filed, but Defendants continued litigating and ultimately won a

massive judgment totaling roughly $2.6 billion and an order from

this Court authorizing the distribution of Iranian assets to

plaintiffs through a Qualified Settlement Fund ("QSFn).                  (Id.

'II'II 20, 37-46.)   In early 2018, Defendants collected over $150

million in attorneys' fees through the QSF.           (Id. 'll 4 7. )

       After Delaney caught wind of the QSF fee payments, she

demanded her share from Defendants, but they refused.               (Id.

'II'II 48-49.)   Delaney then moved to intervene in ongoing

proceedings in this Court regarding payments from the QSF,

claiming that she had a lien on the legal fees paid to

                                       3
Defendants.     (Id.   ~   51.)    The Court denied Delaney's motion as

untimely and on grounds that she was not entitled to a lien

under the governing law.           (Id.   ~~   42-55.)   Following that

setback, on May 8, 2019, Delaney initiated this lawsuit,

asserting claims against Rothenberg for fraud and against all

Defendants for breach of contract, promissory estoppel, unjust

enrichment, constructive trust, and quasi contract.                (Id.   ~~   63-

188.)     Delaney seeks $53.4 million in damages.             (Id. at 51.)

  II.     Legal Standard

        On a Rule 12 (b) (6) motion to dismiss, all factual

allegations in the complaint are accepted as true and all

inferences are drawn in favor of the pleader.                Mills v. Polar

Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993).                To survive

dismissal, the complaint must contain "sufficient factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face.'"           Ashcroft v. Iqbal, 556 U.S. 662,        663

(2009)    (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).     A claim is facially plausible when "the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged."         Id.   (quoting Twombly, 550 U.S. at 556).

Put differently, the factual allegations must "possess enough

heft to show that the pleader is entitled to relief." Twombly,

550 U.S. at 557 (internal quotation marks omitted).

                                           4
  III. Discussion

       a. Breach of Contract

     Defendants argue that New York's Statute of Frauds bars

Delaney's breach of contract claims.    Under the Statute of

Frauds, a contract that "[b]y its terms is not to be performed

within one year from the making thereof" is unenforceable unless

memorialized in writing.   N.Y. Gen. Oblig. Law§ 5-701(a) (1);

see also Multi-Juice, S.A. v. Snapple Beverage Corp., No. 02

Civ. 4635, 2006 WL 1519981, at *10 (S.D.N.Y. June 1, 2006)

("[T]he Statute of Frauds forbids the imposition of a

performance obligation on a defendant necessarily extending

beyond one year, in the absence of a writing(s) which sets forth

all of the essential terms of the agreement imposing that

performance obligation." (quoting City of Yonkers v. Otis

Elevator Co., 649 F. Supp. 716, 727 (S.D.N.Y. 1986)).

     Courts have construed the Statute of Fraud's one-year-

performance provision as covering "only those contracts which,

by their terms, have absolutely no possibility in fact and law

of full performance within one year."    Guilbert v. Gardner, 480

F.3d 140, 151 (2d Cir. 2007)   (quoting Cron v. Hargro Fabrics,

Inc., 91 N.Y.2d 362, 366 (1998)).    "If an agreement may be

fairly and reasonably interpreted to permit performance within a

year, the Statute of Frauds will not bar a breach of contract




                                 5
action no matter how improbable it may be that performance will

actually occur within that time frame."      Id.

     Defendants argue that Delaney's alleged oral contract for

attorneys' fees is void under the Statute of Frauds because it

had no defined term, and Delaney understood there was no

realistic possibility that the Peterson cases could be resolved,

the judgment collected upon, and attorneys' fees awarded in

under one year.     (Defendants' Memorandum of Law, dated July 12,

2019 ("Def. Br.")   [dkt. no. 27] at 8.)    Delaney responds that

"[i]t is immaterial that so complex a litigation was not

expected to conclude within one year" and that what matters is

that the contract did not "require[] performance [to] continue

beyond one year."     (Plaintiff's Memorandum of Law, dated Aug.

16, 2019 ("Opp.")   [dkt. no. 31] at 10.)

     The Court concludes that the alleged agreement is void

under the Statute of Frauds.    This case is closely analogous to

Holloway v. King, 361 F. Supp. 2d 351 (S.D.N.Y. 2005), where

former managers of the famed boxer Mike Tyson sued his promoter,

Don King, for breach of an alleged oral agreement that King

would remit to Tyson and the managers 70% of all King's earnings

from promoting Tyson's boxing matches.      The court noted that

"[t]here was no time limit to these alleged obligations" such

that "[e]ven if all of Tyson's fights occurred within the one-

year period following the making of the [oral agreement], King's

                                   6
alleged obligations to share seventy percent of his promotion

earnings with Tyson and the plaintiffs would continue

indefinitely."      Id. at 356.   Because King's payment obligations

necessarily extended beyond one year, the court concluded that

the agreement fell within the Statute of Frauds.        Id. at 356-57.

         The same is true with respect to the oral agreement alleged

here.      Delaney does not plead that there was any temporal

restriction on Defendants' obligation to pay her a portion of

the fees they earned on the Peterson cases.         (See, e.g., Compl.

~   28   ("In exchange for her efforts, Delaney was orally promised

the standard and customary fee of one-third of net attorneys'

fees payable to Fay, Perles and Rothenberg in the Peterson and

related cases.").)      Even if some miracle came to pass and the

Iranian government paid a judgment in all of the Peterson cases

within one year of Delaney's engagement, that would still not

have terminated Defendants' obligations under the alleged

agreement.     As in Holloway, Defendants would continue to be

required contractually to pay Delaney one third of any fees that

might materialize down the road.         For example, if in yet another

miracle years after the Peterson judgments were paid, a court

reopened the judgment and issued an additur order increasing the

damages owed to the Peterson plaintiffs, the terms of the oral

agreement would require Defendants to pay Delaney one third of

their associated fees.      The same would be true if, to give one

                                     7
more hypothetical, the United States Congress passed a law with

retroactive effect entitling the Peterson plaintiffs to enhanced

damages on their earlier recovery. 2

      Although the above scenarios are all highly unlikely, they

show, as a logical matter, that Defendants could not discharge

within one year their contractual obligation to make payments to

Delaney on fees obtained from the Peterson cases.             Those

obligations continued indefinitely.            For that reason, the oral

agreement is void under the State of Frauds.            See Darby Trading

Inc. v. Shell Int'l Trading & Shipping Co. Ltd., 568 F. Supp. 2d

32 9, 33 9 ( S. D. N. Y. 2008)   ( "In determining whether a contract is

capable of performance within a year for Statute of Frauds

purposes, the endurance of defendant's liability is the deciding

factor."   (citation, internal quotation marks, and alterations

omitted)); Borsack v. Chalk        &   Vermlion Fine Arts, Ltd.,      974 F.

Supp. 293, 298 n.3 (S.D.N.Y. 1997)            ("Where an alleged contract,

as here, is indefinite as to duration and does not, by its

terms, permit the defendant to discharge its performance

obligations in less than one year, the statute requires a




2    The Court notes, in this regard, Delaney's allegation that
some of the Peterson plaintiffs initially had their claims
dismissed because their domicile jurisdictions did not recognize
claims for intentional infliction of emotional distress, but
that "these plaintiffs were eventually allowed to renew their
claims under an act of Congress."  (Compl. 'lI 41 n.3.)
                                         8,
writing setting forth the essential terms of the agreement.").

Delaney's breach of contract claims are therefore dismissed.

       b. Unjust Enrichment, Quasi Contract, and Constructive
          Trust

     Delaney pleads claims for unjust enrichment, quasi

contract, and a constructive trust based on Defendants' failure

to pay her one third of the fees obtained in connection with the

Peterson cases.    (Compl.   ~~   126-57.)   Because the Statute of

Frauds voids the alleged oral agreement underlying these claims,

they fail, as well.    See Optionality Consulting Pte. Ltd. v.

Nekos, 18 Civ. 5393 (ALC), 2019 WL 4523469, at *7 (S.D.N.Y.

Sept. 18, 2019)   (dismissing equitable and quasi-contract claims

because oral agreement fell within the Statute of Frauds);

Schmidt v. Maiorino, 619 N.Y.S.2d 139, 140 (N.Y. App. Div. 2d

Dep't 1994)   ("To the extent that the plaintiff seeks a

constructive trust over future percentage bonuses allegedly

orally promised by [defendant]            . , her claim is at most a

breach of an oral agreement which cannot be performed within one

year, the enforcement of which is barred by the Statute of

Frauds." (citations omitted)).        Holding otherwise would give

plaintiffs an easy "end-run around the statute of frauds."

Almeciga v. Ctr. For Investigative Reporting, Inc., 185 F. Supp.

3d 401, 413 (S.D.N.Y. 2016)       (quoting Komolov v. Segal, 40

Misc.3d 1228(A), 2013 WL 4411232, at *3 (N.Y. Sup. Ct. Aug. 14,



                                      9
2013)).    The unjust enrichment, quasi contract, and constructive

trust claims are therefore dismissed.

          c. Promissory Estoppel

     Delaney's promissory estoppel claim founders for similar

reasons.    "In New York, promissory estoppel has three elements:

a clear and unambiguous promise; a reasonable and foreseeable

reliance.      . ; and an injury sustained by the party asserting

the estoppel by reason of the reliance."      Cyberchron Corp. v.

Calldata Sys. Dev., Inc., 47 F.3d 39, 44     (2d Cir. 1995)   (quoting

Arcadian Phosphates, Inc. v. Arcadian Corp., 884 F.2d 69, 73 (2d

Cir. 1989)).    Where the Statute of Frauds voids a contract, "New

York law adds a heightened injury element requiring plaintiff to

demonstrate 'unconscionable' injury."     Aleem v. Experience

Hendrix, L.L.C., No. 16 Civ. 9206 (ER), 2019 WL 4735370, at *5

(S.D.N.Y. Sept. 27, 2019)    (citation omitted).   To show

"unconscionable injury," the plaintiff must allege "injuries

beyond those that flow naturally from the defendant's non-

performance or from the plaintiff's continuing performance of

the unenforceable agreement."      Darby, 568 F. Supp. 2d at 341

(quoting Mobile Data Shred, Inc. v. United Bank of Switz., No.

99 Civ. 10315, 2005 WL 351516, at *4     (S. D.N. Y. Apr. 5, 2000)).

     Delaney does not argue that she has satisfied the

"unconscionable injury requirement" and instead rests on her

position that the Statute of Frauds does not apply.       (Opp. at

                                   10
23.)   As the Court already held, the oral agreement is within

the Statute of Frauds.         Delaney's only alleged injury is her

loss of a portion of the attorneys' fees awarded in the Peterson

cases, which is not an unconscionable injury for purposes of a

promissory estoppel claim.         See Darby, 568 F. Supp. 2d at 341

(ft[I]n the absence of 'egregious' circumstances, courts have

consistently rejected promissory estoppel claims when the

alleged injuries consisted of lost profits, lost fees,              foregone

business opportunities or damage to business reputation."

(quoting Mobile Data Shred, 2005 WL 351516, at *4)).               The

promissory estoppel claim therefore fails.

          d. Fraud

       Delaney's complaint also asserts a fraud claim against

Rothenberg.     (Compl.   ~~   158-70.)        Rothenberg moved to dismiss

that claim and, in her opposition brief, Delaney did not respond

to Rothenberg's arguments and instead withdrew the claim.                (Opp.

at 24.)    The fraud claim is therefore dismissed.




                                          11
  IV.     Conclusion

        For the foregoing reasons, Defendants' motion to dismiss

[dkt. no. 26] is GRANTED.     The Clerk of the Court is directed to

mark this action closed and all pending motions denied as moot.



SO ORDERED.

Dated:      New York, New York
            February 3, 2020




                            Loretta A. Preska
                            Senior U.S. District Judge




                                  12
